DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s reply filed on 23 December 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 12, 15, 16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tu et al. (U.S. Pub. 2015/0295154) in view of Ooyabu et al. (U.S. Pub. 2012/0261699).
Claim 11:  Tu et al. discloses a light emitting device comprising:  
2a substrate (23; Fig. 3E, paragraph 47);  
3at least two light emitting cells (300, Fig. 3E, paragraph 46) disposed on the substrate (23);  
4a light shielding layer (290; Fig. 3E, paragraph 46) comprising an insulative material disposed between the at least two light emitting cells (300), and having sopenings (openings between 290; Fig. 3E) each exposing one surface (upper surface of 300) of each of the light emitting cells (300); and  
6bonding parts (240 and/or 240a; Fig. 3E, paragraphs 45 and 47) filling the openings (openings between 300), and disposed between the light emitting cells (300) and the substrate (23).
through 2electrodes (260 and 262, and/or 260’ and 262’; Figs. 3E and 6A, paragraphs 45 and 54) passing through the bonding parts (240 and/or 240a),
wherein a side surface of the light shielding layer (290) is substantially flush with a side surface of the bonding parts (240 and/or 240a).
Tu et al. appears not to explicitly disclose a side surface of the light shielding layer is substantially flush with a side surface of one of the light emitting cells,
wherein the light shielding layer contacts side surfaces of at least two light emitting cells.
Ooyabu et al., however, discloses a side surface of the light shielding layer (4; Fig. 3(e), paragraph 168) is substantially flush with a side surface of one of the light emitting cells (3; Fig. 3(e), paragraph 168),
wherein the light shielding layer (4) contacts side surfaces of at least two light emitting cells (3).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Tu et al. with the disclosure of Ooyabu et al. to have made the side surface of the light shielding layer is substantially flush with a side surface of one of the light emitting cells, wherein the light shielding layer contacts side surfaces of at least two light emitting cells in order to improve extraction efficiency of light (paragraph 11 and 12).
Claim 12:  Tu et al. in view of Ooyabu et al. discloses the light emitting device according to claim 11, and further discloses wherein the light shielding layer (4) contacts side surfaces of at least two light emitting cells (3) (Fig. 3(e)) (Ooyabu et al., prima facie case of obviousness as stated above).
Claim 15:  Tu et al. in view of Ooyabu et al. discloses the light emitting device according to claim 11, and Tu et al. further discloses wherein each of the light emitting 2cells (300) comprises a first light emitting part (102; Figs. 3A and 3E, paragraph 44), a second light emitting part (104; Figs. 3A and 3E, paragraph 44), and a third light emitting part (106; Figs. 3A and 3E, paragraph 44) 3vertically stacked one over another; and a plurality of pads (107a and 107b; Figs. 3A and 3E, paragraph 44) electrically coupled with the first, second, 4and third light emitting parts (102, 104 and 106, respectively).
Claim 16:  Tu et al. in view of Ooyabu et al. discloses the light emitting device according to claim 15, and Tu et al. further discloses comprising through 2electrodes (260 and 262, and/or 260’ and 262’) passing through the bonding parts (240 and/or 240a) and electrically coupled with the pads (107a and 107b) (Fig. 3E).
Claim 22:  Tu et al. in view of Ooyabu et al. discloses the light emitting device according to claim 11, and Tu et al. further discloses wherein one surface (upper surface of 300) of each of the at least two light emitting cells (300) facing away from the substrate (23) is coplanar with one surface (upper surface of 290) of the light shielding layer (290) facing away from the substrate (23) (Fig. 3E).

Claims 13 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tu et al. in view of Ooyabu et al. as applied to claims 11 and 17 above, and further in view of Akimoto et al. (U.S. Pub. 2011/0297998).
Claim 13:  Tu et al. in view of Ooyabu et al. discloses the light emitting device according to claim 11.
Tu et al. in view of Ooyabu et al. appears not to explicitly disclose the light shielding layer 2contacts the substrate and is disposed between the bonding parts and the substrate.
Akimoto et al., however, discloses the light shielding layer (18; Fig. 1, paragraph 15) 2contacts the substrate (25; Fig. 1, paragraph 18) and is disposed between the bonding parts (14; Fig. 1, paragraph 15) and the substrate (25).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Tu et al. in view of Ooyabu et al. with the disclosure of Akimoto et al. to have made the light shielding layer 2contact the substrate and disposed between the bonding parts and the substrate in order to protect the surrounding elements.
Claim 17:  Tu et al. in view of Ooyabu et al. discloses the light emitting device according to claim 16, and Tu et al. further discloses wherein each of the through 2electrodes (260 and 262, and/or 260’ and 262’) comprises: 
a first portion (upper portions of 260’ and 262’ within 240 and 240a; Fig. 6A) disposed within each of the bonding parts (240 and/or 240a); and 
a second portion (lower portions of 260’ and 262’ within 240 and 240a, and portions of 260’ and 262’ below 240 and 240a; Fig. 6A) extending from the first portion (portions of 260’ and 262’ within 240 and 240a) onto a top surface (lower surface of 240 and/or 240a) of each of the bonding parts (240 and/or 240a). 
Tu et al. in view of Ooyabu et al. appears not to explicitly disclose at least a part of the second portion contacting the light shielding layer,
wherein the second portion extends to one surface of the light shielding layer facing the substrate, and
wherein the second portion extends 2into the light shielding.
Akimoto et al., however, discloses at least a part of the second portion (lower portions of 21 and 22 within 18, and portion of 21 and 22 below 18; Fig. 1, paragraphs 15 and 16) contacting the light shielding layer (18; Fig. 1, paragraph 15),
wherein the second portion (lower portions of 21 and 22 within 18, and portion of 21 and 22 below 18) extends to one surface (lower surface of 18) of the light shielding layer (18) facing the substrate (25; Fig. 1, paragraph 18), wherein the second portion (lower portions of 21 and 22 within 18, and portion of 21 and 22 below 18) extends 2into the light shielding layer (18).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Tu et al. in view of Ooyabu et al. with the disclosure of Akimoto et al. to have at least a part of the second portion contacting the light shielding layer,
wherein the second portion extends to one surface of the light shielding layer facing the substrate, and
wherein the second portion extends 2into the light shielding in order to protect the surrounding elements and to conduct current within the device. 
Claim 18:  Tu et al. in view of Ooyabu et al. in view of Akimoto et al. discloses the light emitting device according to claim 17, and further discloses the second portion (lower portions of 21 and 22 within 18, and portion of 21 and 22 below 18) extends to one surface (lower surface of 18) of the light shielding layer (18) facing the substrate (25) (Fig. 1) (Akimoto et al., prima facie case of obviousness as stated above).
Claim 19:  Tu et al. in view of Ooyabu et al. in view of Akimoto et al. discloses the light emitting device according to claim 17, and further discloses the second portion (lower portions of 21 and 22 within 18, and portion of 21 and 22 below 18) extends 2into the light shielding layer (18) (Fig. 1) (Akimoto et al., prima facie case of obviousness as stated above).
Claim 20:  Tu et al. in view of Ooyabu et al. in view of Akimoto et al. discloses the light emitting device according to claim 17, and Tu et al. further discloses wherein the substrate (23) comprises a 2plurality of substrate pads (22a; Figs. 3E and 6A, paragraph 47) disposed at positions corresponding to the second portions (lower portions of 260’ and 262’ within 240 and 240a, and portions of 260’ and 262’ below 240 and 240a) of the through electrodes (260’ and 262’) (Fig. 6A).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tu et al. in view of Ooyabu et al. as applied to claim 11 above, and further in view of Lee et al. (U.S. Pub. 2014/0091329).
Claim 14:  Tu et al. in view of Ooyabu et al. discloses the light emitting device according to claim 11.
Tu et al. in view of Ooyabu et al. appears not to explicitly disclose a separation distance 2between two neighboring light emitting cells is about 8 to about 15 times a critical dimension of 3each of the light emitting cells.
Lee et al., however, discloses separation distance between two neighboring light emitting cells is a result affecting parameter because the greater the distance that separates adjacent LED dies, the more the overall color appearance will approach a white color, however, the greater the distance, the chip area becomes larger, which is costly, cumbersome, and inefficient (paragraph 26).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to optimize Tu et al. in view of Ooyabu et al. with the disclosure of Lee et al., for example by routine experimentation, the separation distance between two neighboring light emitting cells in order to achieve good white color appearance and still maintain a small enough chip package according to well-established patent law precedents (see M.P.E.P. § 2144.05).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tu et al. in view of Ooyabu et al. as applied to claim 11 above, and further in view of Ulmer et al. (U.S. Pub. 2018/0145057).
Claim 21:  Tu et al. in view of Ooyabu et al. discloses the light emitting device according to claim 11.
Tu et al. in view of Ooyabu et al. appears not to explicitly disclose the light shielding layer comprises at least one of a photoresist and a black matrix.
Ulmer et al., however, discloses photoresist is suitable material for a light shielding layer (paragraph 23).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Tu et al. in view of Ooyabu et al. with the disclosure of Ulmer et al. to have made the light shielding layer comprises a photoresist because the selection of a known material based on its suitability for its intended purpose is obvious (see, for example, M.P.E.P. § 2144.07, and precedents cited therein).
Response to Arguments
Applicant’s arguments with respect to claim(s) 11-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/J.L/
Examiner, Art Unit 2815                                                                                                                                                                                             
/MONICA D HARRISON/Primary Examiner, Art Unit 2815